DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/12/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Jreij et al. (US Patent No. 10,862,900) in view of CHIU et al. (US Pub No. 2017/0153997).
Regarding independent claim 1, Jreij teaches a method comprising: a controller detecting a signal state of a presence terminal associated with a bus device (Jreij, column 10, lines 58-column 11, line 4 and column 5, lines 16-31; remote access controller initiate discovery of endpoint devices); the controller communicating data over the bus (Jreij, column 9, lines 25-33, column 11, lines 51-61 and column 12, lines 5-7; remote access controller sent messages to endpoint device); and in response to detecting the signal state, the controller communicating side channel data to the bus device to authenticate the data communicated over the bus as being provided by the controller, wherein communicating the side channel data to the bus device comprises providing a signal to the presence terminal representing the side channel data  (Jreij, column 5, lines 16-31, column 10, lines 29-38, column 11, lines 5-35 and column 12, lines 5-18; send messages to endpoint devices with unique token used to authenticate messages sent by the bus owner).
Jreij does not explicitly teach wherein the signal state is set by the bus device to indicate presence of the bus device in a connector, and the connector is connected to a bus. 
CHIU teaches wherein the signal state is set by the bus device to indicate presence of the bus device in a connector, and the connector is connected to a bus (CHIU, page 2, paragraph 0032 and pages 4-5, paragraph 0066; slave device switches alert handshake pin to second level voltage to transmit event alert signal to master device). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Jreij with the teachings of CHIU to use arbitration CHIU, page 2, paragraph 0024).
Regarding claim 5, Jreij in view of CHIU teaches the method wherein: communicating the data over the bus comprises communicating a message over the bus addressed to the bus device; the message comprises an identifier (Jreij, column 9, lines 25-33, column 11, lines 51-61 and column 12, lines 5-7; sent messages to endpoint device); and communicating side channel data with the bus device comprises data representing the identifier (Jreij, column 5, lines 16-31, column 10, lines 29-38, column 11, lines 5-35 and column 12, lines 5-18).
Regarding claim 6, Jreij in view of CHIU teaches the method wherein the identifier comprises a random number or a pseudorandom number (Jreij, column 5, lines 16-31, column 10, lines 29-38, column 11, lines 5-35 and column 12, lines 5-18; unique token such as random value).
Regarding claim 12, Jreij in view of CHIU teaches the method wherein the bus device comprises a given bus device of a plurality of bus devices installed in corresponding connectors that are connected to the bus (Jreij, column 5, lines 16-31, column 10, lines 29-38, column 11, lines 5-35 and column 12, lines 5-18)., the method further comprising: the controller communicating additional side channel data with the bus devices of the plurality of bus devices other than the given bus device using side channels that include additional presence terminals (Jreij, column 5, lines 16-31, column 10, lines 29-38, column 11, lines 5-35 and column 12, lines 5-18; send messages to endpoint devices).

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Jreij et al. (US Patent No. 10,862,900) in view of CHIU et al. (US Pub No. 2017/0153997) as applied to claims 1, 5-6 and 12 above, and further in view of Sathyanarayana et al. (US Patent No. 10,242,176). 
Regarding claim 2, Jreij in view of CHIU teaches the method wherein: communicating the data over the bus comprises communicating a message over the bus addressed to the bus device (Jreij, column 5, lines 16-31, column 10, lines 29-38, column 11, lines 5-35 and column 12, lines 5-18; send messages to endpoint devices with unique token used to authenticate messages sent by the bus owner). 
Jreij in view of CHIU does not explicitly teach communicating side channel data with the bus device comprises communicating data representing a hash value corresponding to the message. 
Sathyanarayana teaches communicating side channel data with the bus device comprises communicating data representing a hash value corresponding to the message (Sathyanarayana, column 3, line 52- column 4, line 31; BMC sends challenge to endpoint to generate computational value (using hashing algorithm) based on parameter in discovery message).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Jreij in view of CHIU with the teachings of Sathyanarayana to send information to help authenticate packets and the devices to provide the advantage of preventing malicious parties from issuing unauthorized commands (Sathyanarayana, column 1, lines 11-27). 
claim 4, Jreij in view of CHIU teaches each and every claim limitation of claim 1.
Jreij in view of CHIU does not explicitly teach the method wherein communicating the side channel data comprises communicating data representing a cryptographic key to be used to decrypt the data communicated over the bus.
Sathyanarayana teaches wherein communicating the side channel data comprises communicating data representing a cryptographic key to be used to decrypt the data communicated over the bus (Sathyanarayana, column 3, line 52- column 4, line 50 and column 6, lines 9-26; BMC sends identification code in message; public-private key pair associated with endpoint and BMC used to sign and decrypt messages associated with BMC).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Jreij in view of CHIU with the teachings of Sathyanarayana to send information to help authenticate packets and the devices to provide the advantage of preventing malicious parties from issuing unauthorized commands (Sathyanarayana, column 1, lines 11-27).


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jreij et al. (US Patent No. 10,862,900) in view of CHIU et al. (US Pub No. 2017/0153997) as applied to claims 1, 5-6 and 12 above, and further in view of Ellerbrock et al. (US Pub No. 2004/0133728). 
Regarding claim 7, Jreij in view of CHIU teaches each and every claim limitation of claim 7.

Ellerbrock teaches wherein communicating the side channel data comprises communicating a message transmission sequence to the presence terminal, wherein the message transmission sequence comprises a message portion comprises bits representing a message, a multiple bit synchronization portion, and a multiple bit length portion specifying the length of the message portion (Ellerbrock, Abstract, page 2, paragraphs 0017-0018 and page 3, paragraph 0027; message having plurality of bits).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Jreij in view of CHIU with the teachings of Ellerbrock to send message having a plurality of bits associated with timing of the data sequence to provide the advantage of insuring time determinism in a precise manner (Ellerbrock, page 1, paragraph 0010).

Claims 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over CHIU et al. (US Pub No. 2017/0153997) in view of KUO (US Pub No. 2009/0234998).
Regarding independent claim 13, CHIU teaches a subordinate bus device (CHIU, page 2, paragraph 0028; slave device), comprising: a plurality of terminals (CHIU, page 2, paragraphs 0028-0032; pins); an input/output (1/O) interface associated with the presence terminal (CHIU, page 2, paragraphs 0029-0032 &0035-0036 and page 5, paragraph 0066); and a controller to, in response to the subordinate bus device being installed in the connector: set the presence terminal to a predetermined signal state representing presence of the subordinate bus device to a superior bus device (CHIU, page 2, paragraph 0032 and pages 4-5, paragraph 0066; slave device switches alert handshake pin to second level voltage to transmit event alert signal to master device); cause the I/O interface to configure the presence terminal to be an input (CHIU, page 5, paragraphs 0066-0068; alert handshake pin send signal through input/output signal line); and use the input to receive a message from the superior bus device (CHIU, page 5, paragraph 0068).
CHIU does not explicitly teach a plurality of terminals of a connector in response to the subordinate bus device being installed in the connector, wherein the plurality of terminals of the connector comprises terminals to communicate with a bus and a presence terminal. 
KUO teaches plurality of terminals of a connector in response to the subordinate bus device being installed in the connector, wherein the plurality of terminals of the connector comprises terminals to communicate with a bus and a presence terminal (KUO, page 1, paragraphs0011-0013; slave device pins and master device pins are connected to bus via connector).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify CHIU with the teachings of KUO to connect bus devices with a connector to provide the advantage of a connection system that can simultaneously connect to a plurality of slave devices (KUO, page 1, paragraphs 0005-0006). 
independent claim 17, CHIU teaches an apparatus comprising; a bus comprising traces (CHIU, page 1, paragraphs 0020-0022; bus electronically connected to bus device and slave device with pins page 2, paragraph 0028; slave device), a subordinate bus device, wherein the subordinate bus device comprises a presence terminal contact corresponding to the presence terminal, and the subordinate bus device asserts the presence terminal to indicate presence of the subordinate bus device (CHIU, page 2, paragraphs 0028-0032 and pages 4-5, paragraph 0066; slave device with pins and switches alert handshake pin to second level voltage to transmit event alert signal to master device); and a superior bus device coupled to the contacts corresponding to the traces of the bus and coupled to the presence terminal, wherein the superior bus device, in response to detection of the assertion of the presence terminal by the subordinate bus device, communicates a multiple bit message to the subordinate bus device via the presence terminal (CHIU, page 2, paragraphs 0034-0036 and page 5, paragraphs 0066-0068; master device transmit signal).
CHIU does not explicitly teach a connector, wherein the connector comprises contacts corresponding to traces of the bus and a presence terminal. 
KUO teaches a connector, wherein the connector comprises contacts corresponding to traces of the bus and a presence terminal (KUO, page 1, paragraphs0011-0013; slave device pins and master device pins are connected to bus via connector).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify CHIU with the teachings of KUO to connect bus devices with a connector to provide the advantage of a connection system that can simultaneously connect to a plurality of slave devices (KUO, page 1, paragraphs 0005-0006). 

Claims 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over CHIU et al. (US Pub No. 2017/0153997) in view of KUO (US Pub No. 2009/0234998) as applied to claims 13 and 17 above, and further in view of Sathyanarayana et al. (US Patent No. 10,242,176). 
Regarding claim 16, CHIU in view of KUO teaches each and every claim limitation of claim 13.
CHIU in view of KUO does not explicitly teach the subordinate bus device wherein: the message contains data representing a cryptographic key; and the controller uses the cryptographic key to decrypt a message communicated by the superior bus device via the bus.
Sathyanarayana teaches the message contains data representing a cryptographic key (Sathyanarayana, column 3, line 52- column 4, line 50 and column 6, lines 9-26; BMC sends identification code in message; public-private key pair associated with endpoint and BMC used to sign and decrypt messages associated with BMC identification code); and the controller uses the cryptographic key to decrypt a message communicated by the superior bus device via the bus (Sathyanarayana, column 6, lines 9-26; decrypting messages received from BMC).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify CHIU in view of KUO with the teachings of Sathyanarayana to send information to help authenticate packets and the devices to provide the advantage of preventing malicious parties from issuing unauthorized commands (Sathyanarayana, column 1, lines 11-27).
Regarding claim 20, CHIU in view of KUO teaches each and every claim limitation of claim 17.

Sathyanarayana teaches the message contains data representing a cryptographic key (Sathyanarayana, column 3, line 52- column 4, line 50 and column 6, lines 9-26; BMC sends identification code in message; public-private key pair associated with endpoint and BMC used to sign and decrypt messages associated with BMC identification code); and the subordinate device uses the cryptographic key to decrypt a message communicated by the superior bus device via the bus (Sathyanarayana, column 6, lines 9-26; decrypting messages received from BMC).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify CHIU in view of KUO with the teachings of Sathyanarayana to send information to help authenticate packets and the devices to provide the advantage of preventing malicious parties from issuing unauthorized commands (Sathyanarayana, column 1, lines 11-27).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over CHIU et al. (US Pub No. 2017/0153997) in view of KUO (US Pub No. 2009/0234998) as applied to claims 13 and 17 above, and further in view of Ellerbrock et al. (US Pub No. 2004/0133728). 
Regarding claim 18, CHIU in view of KUO teaches each and every claim limitation of claim 17.

Ellerbrock teaches wherein the subordinate bus device communicates a signal to the presence terminal representing content of the message and a clock signal encoded into the content of the message (Ellerbrock, Abstract, page 2, paragraphs 0017-0018 and page 3, paragraph 0027; message having plurality of bits).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify CHIU in view of KUO with the teachings of Ellerbrock to send message having a plurality of bits associated with timing of the data sequence to provide the advantage of insuring time determinism in a precise manner (Ellerbrock, page 1, paragraph 0010).

Allowable Subject Matter
Claims 3, 8-11, 14-15 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Examiner’s Statement of Reasons for Indicating Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: The prior art Jreij et al. (US Patent No. 10,862,900) discloses detecting rogue endpoints on a device management bus (Jreij, Abstract), Sathyanarayana et al. (US Patent No. 10,242,176) discloses a bus controller and an endpoint device that are in communication over an internal Sathyanarayana, Abstract), Stolitzka et al. (US Patent No. 6,327,688) discloses data bus system with data integrity verification is arranged so that a bus device receiving a message always responds by sending a check sequence back to the message originating device; i.e., a check sequence is automatically returned to a message originating device as part of every bus transaction.  The originating device reads the returned check sequence and uses it to verify the integrity of the data transferred between the two devices.  The check sequence can be created by the receiving device based on the data conveyed, or the receiving device can simply echo back a check sequence that is appended to the incoming data. (Stolitzka, Abstract) and Ellerbrock et al. (US Pub No, 2004/0133728) discloses network device interface interprets commands and data received from the controller and polls the data channels in accordance with these commands.  Specifically, the network device interface receives digital commands and data from the controller, and based on these commands and data, communicates with the data channels to either retrieve data in the case of a sensor or send data to activate an actuator.  In one embodiment, the bus controller transmits messages to the network device interface containing a plurality of bits having a value defined by a transition between first and second states in the bits.  The network device interface determines timing of the data sequence of the message and uses the determined timing to communicate with the bus controller. (Ellerbrock, Abstract), however, the prior art taken alone or in combination does not teach or suggest “communicating the message comprises communicating data representing a hash value of a certificate, a hash value of a certificate chain, a hash value of a portion of a certificate, or a hash value of a portion of a certificate chain” (as recited in claim 3 and similarly in claims 15 & 19), “communicating the message transmission sequence further comprises communicating a multiple bit lead in portion preceding the synchronization section and a checksum portion proceeding the message portion” (as recited in claim 8), “communicating the side channel data further comprises: communicating a multiple bit transmission sequence to the presence terminal; and determining whether the bus device acknowledges receipt of the multiple bit transmission sequence based on a signal state associated with the presence terminal” (as recited in claim 9), “the controller, in response to the detection of the signal state, measuring a predetermined delay indicator; and in response to the measuring of the predetermined delay indicator, the controller communicating the side channel data with the bus device” (as recited in claim 11), “the controller: measures a delay in association with the setting of the presence terminal to the predetermined signal state and causes the I/O interface to configure the presence terminal to be the input in response to the expiration of the delay; and causes the I/O interface to configure the presence terminal to be an output and signals the superior bus device using the output to acknowledge receipt of the message” (as cited in claim 14), in combination with the rest of the claim limitations. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAQUEAL D WADE whose telephone number is (571)270-0357. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAQUEAL D WADE-WRIGHT/Examiner, Art Unit 2437